No fraud appearing as to the defendant's order to the claimant and its acceptance by the trustee, by their subsequent attachment of the credits alleged to be due the defendant from the trustee the plaintiffs acquired a lien only upon the defendant's then existing interest in those credits, and can hold only what the defendant himself could recover if the present suit were brought by him. Upon familiar principles, this would be *Page 69 
nothing. For recent decisions directly in point, see Marsh v. Garney,69 N.H. 236, 237, and Pollard v. Pollard, 68 N.H. 356, 357. See, also, Corning v. Records, 69 N.H. 390, 396, 397.
Exception overruled.
All concurred.